Exhibit 10.1

SOUTHWEST AIRLINES CO.

INDEMNIFICATION AGREEMENT

This Agreement (“Agreement”) is made and entered into as of the          day of
                    , 2009, by and between Southwest Airlines Co., a Texas
corporation (the “Company”), and [Name] (“Indemnitee”), who is a director of the
Company.

RECITALS

A. Highly competent and experienced persons are reluctant to serve corporations
as directors unless they are provided with adequate protection through insurance
and indemnification against claims and actions against them arising out of their
service to and activities on behalf of the Company.

B. The Board of Directors of the Company (the “Board”) has determined that the
inability to attract and retain such persons would be detrimental to the best
interests of the Company and its shareholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future.

C. The Board has also determined that it is reasonable, prudent and necessary
for the Company, in addition to purchasing and maintaining directors’ and
officers’ liability insurance (or otherwise providing for adequate arrangements
of self-insurance), contractually to obligate itself to indemnify such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be
adequately protected.

D. Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that Indemnitee be so
indemnified to the fullest extent permitted by law.

E. Section 1 of Article VIII of the bylaws of the Company provides for
indemnification of directors to the fullest extent permitted by law. The
indemnification rights in this Agreement are intended to be in addition to those
provided in the bylaws of the Company.

In consideration of the foregoing and the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

Certain Definitions

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

“Acquiring Person” means any Person other than (i) the Company, (ii) any of the
Company’s Subsidiaries, (iii) any employee benefit plan of the Company or of a
Subsidiary of



--------------------------------------------------------------------------------

the Company or of a Company owned directly or indirectly by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, or (iv) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a Subsidiary of the Company or of a
Company owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

“Change in Control” means the occurrence of any of the following events:

(i) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (x) the
then outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then outstanding Voting
Securities of the Company (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Subparagraph (i), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (D) any
acquisition by any corporation pursuant to a transaction that complies with
clauses (A), (B) and (C) of paragraph (iii) below; or

(ii) Members of the Incumbent Board cease for any reason to constitute at least
a majority of the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common equity and the combined voting power of the then outstanding Voting
Securities of the entity resulting from such Business Combination (including an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
the entity resulting from such Business Combination) beneficially owns, directly
or indirectly, 40% or more of, respectively, the then outstanding shares of
common equity of the entity resulting from such Business Combination or the
combined voting power of the then outstanding Voting Securities of such entity
except to the extent that such ownership results solely from ownership of the
Company that existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors or other similar governing
body of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

2



--------------------------------------------------------------------------------

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

“Claim” means an actual or threatened claim or request for relief that was, is
or may be made by reason of anything done or not done by Indemnitee in, or by
reason of any event or occurrence related to, Indemnitee’s Corporate Status.

“Corporate Status” means the status of a person who is, becomes, was or may
deemed to be or to have been a director, controlling person, officer, employee,
agent or fiduciary of the Company or is, becomes or was serving at the request
of the Company as a director, controlling person, officer, partner, member,
shareholder, venturer, proprietor, trustee, employee, agent, fiduciary or
similar functionary of another foreign or domestic corporation, partnership,
limited liability company, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise. For purposes of this Agreement, the Company
agrees that Indemnitee’s service on behalf of or with respect to any Subsidiary
of the Company shall be deemed to be at the request of the Company.

“Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder, means a director of the Company who at the time of
the vote is not a named defendant or respondent in the Proceeding in respect of
which indemnification is sought by Indemnitee.

“Exchange Act” means the Securities Exchange Act of 1934.

“Expenses” means all attorneys’ fees and disbursements, retainers, accountant’s
fees and disbursements, private investigator fees and disbursements, court
costs, transcript costs, fees and expenses of experts, witness fees and
expenses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements,
costs or expenses of the types customarily incurred in connection with
prosecuting, defending (including affirmative defenses and counterclaims),
preparing to prosecute or defend, investigating, settling, appealing (including
the premium, security for, and other costs relating to any cost bonds,
supersedeas bonds or other appeal bonds or their equivalent), being or preparing
to be a witness in, or participating in or preparing to participate in
(including on appeal) a Proceeding or in connection with a Claim, and all
judgments, penalties (including excise or similar taxes), fines, amounts paid in
settlement, and all interest or finance charges attributable to any thereof.
Should any payments by the Company under this Agreement be determined to be
subject to any federal, state or local income or excise tax, “Expenses” shall
also include such amounts as are necessary to place Indemnitee in the same
after-tax position (after giving effect to all applicable taxes) as Indemnitee
would have been in had no such tax been determined to apply to such payments.

“Incumbent Board” means the individuals who, as of the date of this Agreement,
constitute the Board and any other individual who becomes a director of the
Company after that date and whose election or appointment by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board.

 

3



--------------------------------------------------------------------------------

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the five years theretofore has been, retained to represent: (a) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel under this Agreement or similar agreements), (b) any other
party to the Proceeding giving rise to a claim for indemnification hereunder, or
(c) the beneficial owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Outstanding Company
Voting Securities (other than, in each such case, with respect to matters
concerning the rights of Indemnitee under this Agreement or of other indemnitees
under other indemnification agreements). Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

“Independent Directors” means the directors on the Board that are independent
directors as defined in Section 303A of the New York Stock Exchange Listed
Company Manual or successor provision, or, if the Company’s common stock is not
then quoted on the New York Stock Exchange, that qualify as independent,
disinterested, or a similar term as defined in the rules of the principal
securities exchange or inter-dealer quotation system on which the Company’s
common stock is then listed or quoted.

“Person” means any individual, entity or group (within the meaning of Sections
13(d)(3) and 14(d)(2) of the Exchange Act).

“Potential Change in Control” shall be deemed to have occurred if (i) any Person
shall have announced publicly an intention to effect a Change in Control, or
commenced any action (such as the commencement of a tender offer for the
Company’s Common Stock or the solicitation of proxies for the election of any of
the Company’s directors) that, if successful, could reasonably be expected to
result in the occurrence of a Change in Control; (ii) the Company enters into an
agreement, the consummation of which would constitute a Change in Control; or
(iii) any other event occurs that the Board declares to be a Potential Change of
Control.

“Proceeding” means any threatened, pending or completed action, suit,
arbitration, investigation, inquiry, alternate dispute resolution mechanism,
administrative or legislative hearing, or any other proceeding (including any
securities laws action, suit, arbitration, alternative dispute resolution
mechanism, hearing or procedure) whether civil, criminal, administrative,
arbitrative or investigative and whether or not based upon events occurring, or
actions taken, before the date hereof, and any appeal in or related to any such
action, suit, arbitration, investigation, hearing or proceeding and any inquiry
or investigation (including discovery), whether conducted by or in the right of
the Company or any other Person, that Indemnitee in good faith believes could
lead to any such action, suit, arbitration, alternative dispute resolution
mechanism, hearing or other proceeding or appeal thereof.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by that Person.

“TBCA” means the Texas Business Corporation Act and any successor statute
thereto (including the Texas Business Organization Code) when such successor
statute becomes applicable to the Company, as either of them may from time to
time be amended.

“Voting Securities” means any securities that vote generally in the election of
directors, in the admission of general partners, or in the selection of any
other similar governing body.

ARTICLE II

Services by Indemnitee

Indemnitee is serving as a director of the Company. Indemnitee may from time to
time also agree to serve, as the Company may request from time to time, in
another capacity for the Company (including an officer position or another
director position) or as a director, officer, partner, member, venturer,
proprietor, trustee, employee, agent, fiduciary or similar functionary of
another foreign or domestic corporation, partnership, joint venture, limited
liability company, sole proprietorship, trust, employee benefit plan or other
enterprise. Indemnitee and the Company each acknowledge that they have entered
into this Agreement as a means of inducing Indemnitee to serve, or continue to
serve, the Company in such capacities. Indemnitee may at any time and for any
reason resign from such position or positions (subject to any other contractual
obligation or any obligation imposed by operation of law). The Company shall
have no obligation under this Agreement to continue Indemnitee in any such
position or positions.

ARTICLE III

Indemnification

Section 3.1 General. Subject to the provisions set forth in Article IV, the
Company shall indemnify, and advance Expenses to, Indemnitee to the fullest
extent permitted by applicable law in effect on the date hereof and to such
greater extent as applicable law may hereafter from time to time permit. The
other provisions set forth in this Agreement are provided in addition to and as
a means of furtherance and implementation of, and not in limitation of, the
obligations expressed in this Article III. No requirement, condition to or
limitation of any right to indemnification or to advancement of Expenses under
this Article III shall in any way limit the rights of Indemnitee under Article
VII.

Section 3.2 Additional Indemnity of the Company. Indemnitee shall be entitled to
indemnification pursuant to this Section 3.2 if, by reason of anything done or
not done by Indemnitee in, or by reason of any event or occurrence related to
(or arising in part out of), Indemnitee’s Corporate Status, Indemnitee is, was
or becomes, or is threatened to be made, a party to, or witness or other
participant in any Proceeding. Pursuant to this Section 3.2, Indemnitee shall be
indemnified against any and all Expenses, losses, claims, damages, liabilities,
judgments, penalties (including excise or similar taxes), fines and amounts paid
in

 

5



--------------------------------------------------------------------------------

settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of any such Expenses, losses, claims,
damages, liabilities, judgments, penalties (including excise or similar taxes),
fines and amounts paid in settlement), joint or several, actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any Claim, issue or matter therein. Notwithstanding the foregoing,
the obligations of the Company under this Section 3.2 shall be subject to the
condition that no determination (which, in any case in which Independent Counsel
is involved, shall be in a form of a written opinion) shall have been made
pursuant to Article IV that Indemnitee would not be permitted to be indemnified
under applicable law. Nothing in this Section 3.2 shall limit the benefits of
Section 3.1, Section 3.3 or any other Section hereunder.

Section 3.3 Advancement of Expenses. The Company shall pay all Expenses
reasonably incurred by, or in the case of retainers to be incurred by, or on
behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses reasonably incurred by Indemnitee and previously paid by Indemnitee) in
connection with any Claim or Proceeding (including any amount actually paid in
settlement of such Claim or Proceeding), whether brought by the Company or
otherwise, in advance of any determination respecting entitlement to
indemnification pursuant to Article IV hereof (and shall continue to pay such
Expenses after such determination and until it shall ultimately be determined
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration pursuant to Section 5.1 if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Company against such Expenses) within 10 days after the
receipt by the Company of a written request from Indemnitee requesting such
payment or payments from time to time, whether prior to or after final
disposition of such Proceeding. Any such payment by the Company is referred to
in this Agreement as an “Expense Advance.” Any dispute as to the reasonableness
of the incurrence of any Expense shall not delay an Expense Advance by the
Company, and the Company agrees that any such dispute shall be resolved only
upon the disposition or conclusion of the underlying Claim or Proceeding against
Indemnitee. Indemnitee hereby undertakes and agrees that Indemnitee will
reimburse and repay the Company without interest for any Expense Advances to the
extent that it shall ultimately be determined (in a final adjudication by a
court from which there is no further right of appeal or in a final adjudication
of an arbitration pursuant to Section 5.1 if Indemnitee elects to seek such
arbitration) that Indemnitee is not entitled to be indemnified by the Company
against such Expenses. Indemnitee shall not be required to provide collateral or
otherwise secure the undertaking and agreement described in the prior sentence.
The Company shall make all advances pursuant to this Section 3.3 without regard
to the financial ability of Indemnitee to make repayment and without regard to
the prospect of whether Indemnitee may ultimately be found to be entitled to
indemnification under the provisions of this Agreement.

Section 3.4 Indemnification for Additional Expenses. Subject to any limitations
of applicable law, the Company shall indemnify Indemnitee against any and all
costs and expenses (of the types described in the definition of Expenses in
Article I) and, if requested by Indemnitee, shall (within 10 days of that
request) advance those costs and expenses to Indemnitee, that are incurred by
Indemnitee in connection with any claim asserted against, or action brought by,
Indemnitee for (i) indemnification or an Expense Advance by the Company under
this Agreement or any other agreement or provision of the Company’s articles of
incorporation or bylaws now or hereafter in effect relating to any Claim or
Proceeding, (ii) recovery under any

 

6



--------------------------------------------------------------------------------

directors’ and officers’ liability insurance policies maintained by the Company,
or (iii) enforcement of, or claims for breaches of, any provision of this
Agreement, in each of the foregoing situations regardless of whether Indemnitee
ultimately is determined to be entitled to that indemnification, expense payment
(whether as an advance or reimbursement), insurance recovery, enforcement, or
damage claim, as the case may be and regardless of whether the nature of the
proceeding with respect to such matters is judicial, by arbitration, or
otherwise.

Section 3.5 Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties (including excise or similar taxes), and
amounts paid in settlement of a Claim or Proceeding but not, however, for all of
the amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled. Moreover, notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims or
Proceedings, or in defense of any issue or matter therein, including dismissal
without prejudice, Indemnitee shall be indemnified against all Expenses incurred
in connection therewith.

ARTICLE IV

Procedure for Determination of Entitlement

to Indemnification

Section 4.1 Request by Indemnitee. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request for
indemnification containing a brief description of any matter for which
indemnification is then sought under this Agreement. The request shall be given
in accordance with the notice provisions of Section 7.11 hereof. The Secretary
or an Assistant Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification. In addition, Indemnitee shall provide the Company,
following the Company’s request, with such documentation and information as is
reasonably available to Indemnitee and that the Company may reasonably require
to determine whether and to what extent Indemnitee is entitled to
indemnification.

Section 4.2 Determination of Request. Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 4.1 hereof, a
determination, if required by applicable law, with respect to whether Indemnitee
is permitted under applicable law to be indemnified shall be made in accordance
with the terms of Section 4.5, in the specific case as follows:

(a) If a Potential Change in Control or a Change in Control shall have occurred,
by Independent Counsel (selected in accordance with Section 4.3) in a written
opinion to the Board and Indemnitee, unless Indemnitee shall request that such
determination be made by the Board, or a committee of the Board, or the
shareholders of the Company, in which case by the person or persons specified in
the Indemnitee’s request and in the manner provided for in clause (i), (ii) or
(iv) (as applicable) of paragraph (b) below; or

 

7



--------------------------------------------------------------------------------

(b) If a Potential Change in Control or a Change in Control shall not have
occurred, by the manner determined by the Board from among the following choices
(subject, in the case of clause (iv), to the agreement of Indemnitee):

(i) by the Board by a majority vote of the Disinterested Directors, regardless
of whether the Disinterested Directors constitute a quorum of the Board, or

(ii) by a majority vote of a committee of the Board, if (A) the committee is
designated by a majority vote of the Disinterested Directors, regardless of
whether the Disinterested Directors constitute a quorum of the Board, and
(B) the committee consists solely of one or more Disinterested Directors, or

(iii) by Independent Counsel selected by the Board or a committee of the Board
by a vote as set forth in clauses (i) or (ii) of this paragraph (b), or if such
vote is not obtainable and such a committee cannot be established, by a majority
vote of all directors of the Board (unless such a procedure is not permitted by
applicable law), or

(iv) if Indemnitee and the Company agree, by the shareholders of the Company in
a vote that excludes the shares held by directors who are not Disinterested
Directors.

If it is so determined that Indemnitee is permitted to be indemnified under
applicable law, payment to Indemnitee shall be made within 10 days after such
determination. Nothing contained in this Agreement shall require that any
determination be made under this Section 4.2 prior to the disposition or
conclusion of a Claim or Proceeding against Indemnitee; provided, however, that
Expense Advances shall continue to be made by the Company pursuant to, and to
the extent required by, the provisions of Article III. Indemnitee shall
cooperate with the person or persons making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person
upon reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person or persons making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company shall
indemnify and hold harmless Indemnitee therefrom.

Section 4.3 Independent Counsel. If a Potential Change in Control or a Change in
Control shall not have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Company shall give
written notice to Indemnitee, within 10 days after receipt by the Company of
Indemnitee’s request for indemnification, specifying the identity and address of
the Independent Counsel selected in accordance with Section 4.2(b)(iii). If a
Potential Change in Control or a Change in Control shall have occurred and the
determination of entitlement to indemnification is to be made by Independent
Counsel, the Independent Counsel shall be selected by Indemnitee (unless such a
procedure is not permitted

 

8



--------------------------------------------------------------------------------

by applicable law), and Indemnitee shall give written notice to the Company,
within 10 days after submission of Indemnitee’s request for indemnification,
specifying the identity and address of the Independent Counsel so selected;
provided, however, that if such a procedure is not permitted by applicable law,
then Indemnitee shall have the right to request that such selection be made by
the Board by a vote as set forth in clause (i) of Section 4.2(b) or by a
committee of the Board by a vote as set forth in clause (ii) of Section 4.2(b),
and the selection shall be made in such manner, in which event the Company shall
give written notice to Indemnitee, within 10 days after receipt of Indemnitee’s
request for the Board or a committee of the Board to make such selection,
specifying the identity and address of the Independent Counsel so selected; and
provided, further, that if Indemnitee is permitted by applicable law to select
the Independent Counsel but nevertheless shall request that such selection be
made by the Board by a vote as set forth in clause (i) of Section 4.2(b) or by a
committee of the Board by a vote as set forth in clause (ii) of Section 4.2(b),
the selection shall be made in such manner, in which event the Company shall
give written notice to Indemnitee, within 10 days after receipt of Indemnitee’s
request for the Board or a committee of the Board to make such selection,
specifying the identity and address of the Independent Counsel so selected. In
any such event, (i) such notice to Indemnitee or the Company, as the case may
be, shall be accompanied by a written affirmation of the Independent Counsel so
selected that it satisfies the requirements of the definition of “Independent
Counsel” in Article I and that it agrees to serve in such capacity and
(ii) Indemnitee or the Company, as the case may be, may, within seven days after
such written notice of selection shall have been given, deliver to the Company
or to Indemnitee, as the case may be, a written objection to such selection. Any
objection to the selection of Independent Counsel pursuant to this Section 4.3
may be asserted only on the ground that the Independent Counsel so selected does
not meet the requirements of the definition of “Independent Counsel” in Article
I, and the objection shall set forth with particularity the factual basis of
such assertion. If such written objection is timely made, the Independent
Counsel so selected may not serve as Independent Counsel unless and until a
court of competent jurisdiction (the “Court”) has determined that such objection
is without merit. In the event of a timely written objection to a choice of
Independent Counsel, the party originally selecting the Independent Counsel
shall have seven days to make an alternate selection of Independent Counsel and
to give written notice of such selection to the other party, after which time
such other party shall have five days to make a written objection to such
alternate selection. If, within 30 days after submission of Indemnitee’s request
for indemnification pursuant to Section 4.1, no Independent Counsel shall have
been selected and not objected to, either the Company or Indemnitee may petition
the Court for resolution of any objection that shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom an objection is so resolved or the person so appointed shall act as
Independent Counsel under Section 4.2. The Company shall pay any and all fees
and expenses reasonably incurred by such Independent Counsel in connection with
acting pursuant to Section 4.2, and the Company shall pay all fees and expenses
reasonably incurred incident to the procedures of this Section 4.3, regardless
of the manner in which such Independent Counsel was selected or appointed. Upon
the due commencement of any judicial proceeding or arbitration pursuant to
Section 5.1, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

9



--------------------------------------------------------------------------------

Section 4.4 Establishment of a Trust. In the event of a Potential Change in
Control or a Change in Control, the Company shall, upon written request by
Indemnitee, create a trust for the benefit of Indemnitee (the “Trust”) and from
time to time upon written request of Indemnitee shall fund the Trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred in connection with investigating,
preparing for, and defending any Claim or Proceeding, and any and all judgments,
fines, penalties (including excise or similar taxes), and settlement amounts of
any and all Claims or Proceedings from time to time actually paid or claimed,
reasonably anticipated, or proposed to be paid. The amount to be deposited in
the Trust pursuant to the foregoing funding obligation shall be determined by
the Independent Counsel (or other person(s) making the determination of whether
Indemnitee is permitted to be indemnified by applicable law). The terms of the
Trust shall provide that, upon a Change in Control, (i) the Trust shall not be
revoked or the principal thereof invaded, without the written consent of
Indemnitee; (ii) the trustee of the Trust shall advance, within 10 days of a
request by Indemnitee, any and all Expenses reasonably incurred to Indemnitee,
any required determination concerning the reasonableness of the Expenses to be
made by the Independent Counsel (and Indemnitee hereby agrees to reimburse the
Trust under the circumstances in which Indemnitee would be required to reimburse
the Company for Expenses Advances under Section 3.3 of this Agreement);
(iii) the Trust shall continue to be funded by the Company in accordance with
the funding obligation set forth above; (iv) the trustee of the Trust shall
promptly pay to Indemnitee all amounts for which Indemnitee shall be entitled to
indemnification pursuant to this Agreement; and (v) all unexpended funds in the
Trust shall revert to the Company upon a final determination by the Independent
Counsel or a court of competent jurisdiction, as the case may be, that
Indemnitee has been fully indemnified under the terms of this Agreement. The
trustee of the Trust shall be chosen by Indemnitee and shall be an institution
that is not affiliated with Indemnitee. Nothing in this Section 4.4 shall
relieve the Company of any of its obligations under this Agreement.

Section 4.5 Presumptions and Effect of Certain Proceedings.

(a) Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification under Section 4.1,
and the Company shall have the burden of proof in overcoming that presumption in
reaching a determination contrary to that presumption. Such presumption shall be
used by Independent Counsel (or other person or persons determining entitlement
to indemnification) as a basis for a determination of entitlement to
indemnification unless the presumption is overcome by the Company’s providing
information sufficient to overcome such presumption by clear and convincing
evidence or unless the investigation, review and analysis of Independent Counsel
(or such other person or persons) convinces Independent Counsel by clear and
convincing evidence that the presumption should not apply.

(b) If the person or persons empowered or selected under Article IV of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within 60 days after receipt by the Company of the
request by Indemnitee therefor, the determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification; provided, however, that such 60-day period may
be extended for a reasonable time, not to exceed

 

10



--------------------------------------------------------------------------------

an additional 30 days, if the person making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating to such
determination; and provided, further, that the 60-day limitation set forth in
this Section 4.5(b) shall not apply and such period shall be extended as
necessary (i) if within 30 days after receipt by the Company of the request for
indemnification under Section 4.1 Indemnitee and the Company have agreed, and
the Board has resolved to submit such determination to the shareholders of the
Company pursuant to Section 4.2(b) for their consideration at an annual meeting
of shareholders to be held within 90 days after such agreement and such
determination is made thereat, or a special meeting of shareholders is called
within 30 days after such receipt for the purpose of making such determination,
such meeting is held for such purpose within 60 days after having been so called
and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 4.2(a) of this Agreement, in which case the applicable period shall be
as set forth in Section 5.1(c).

(c) The termination of any Proceeding or of any Claim, issue or matter by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) by itself adversely
affect the rights of Indemnitee to indemnification or create a presumption that
Indemnitee failed to meet any particular standard of conduct, that Indemnitee
had any particular belief, or that a court has determined that indemnification
is not permitted by applicable law. Indemnitee shall be deemed to have been
found liable in respect of any Claim or Proceeding, issue or matter only after
Indemnitee shall have been so adjudged by the Court after exhaustion of all
appeals therefrom.

ARTICLE V

Certain Remedies of Indemnitee

Section 5.1 Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement; (b) there has been any failure
by the Company to make timely payment or advancement of any amounts due
hereunder (including any Expense Advances); or (c) the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 4.2 and such determination shall not have been made and delivered in a
written opinion within 90 days after the latest of (i) such Independent
Counsel’s being appointed, (ii) the overruling by the Court of objections to
such counsel’s selection, or (iii) expiration of all periods for the Company or
Indemnitee to object to such counsel’s selection, Indemnitee shall be entitled
to commence an action seeking an adjudication in the Court of Indemnitee’s
entitlement to such indemnification or advancements due hereunder, including
Expense Advances. Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
commercial arbitration rules of the American Arbitration Association. Indemnitee
shall commence such action seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such action pursuant to this Section 5.1, or such right shall expire.
The Company agrees not to oppose

 

11



--------------------------------------------------------------------------------

Indemnitee’s right to seek any such adjudication or award in arbitration and it
shall continue to pay Expense Advances pursuant to Section 3.3 until it shall
ultimately be determined (in a final adjudication by a court from which there is
no further right of appeal or in a final adjudication of an arbitration pursuant
to this Section 5.1 if Indemnitee elects to seek such arbitration) that
Indemnitee is not entitled to be indemnified by the Company against such
Expenses.

Section 5.2 Adverse Determination Not to Affect any Judicial Proceeding. If a
determination shall have been made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Agreement shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Agreement,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the Company shall have
the burden of proof in overcoming such presumption and to show by clear and
convincing evidence that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

Section 5.3 Company Bound by Determination Favorable to Indemnitee in any
Judicial Proceeding or Arbitration. If a determination shall have been made or
deemed to have been made pursuant to Article IV that Indemnitee is entitled to
indemnification, the Company shall be irrevocably bound by such determination in
any judicial proceeding or arbitration commenced pursuant to this Article V and
shall be precluded from asserting that such determination has not been made or
that the procedure by which such determination was made is not valid, binding
and enforceable.

Section 5.4 Company Bound by the Agreement. The Company shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Article V that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement.

ARTICLE VI

Contribution

Section 6.1 Contribution Payment. To the extent the indemnification provided for
under any provision of this Agreement is determined (in the manner hereinabove
provided) not to be permitted under applicable law, then in the event Indemnitee
was, is, or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, a
Proceeding by reason of anything done or not done by Indemnitee in, or by reason
of any event or occurrence related to (or arising in part out of), Indemnitee’s
Corporate Status, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount of any and all Expenses, judgments, fines, penalties
(including excise or similar taxes), or amounts assessed against or incurred or
paid by Indemnitee on account of such Proceeding and any and all amounts paid in
settlement of that Proceeding (including all interest, assessments, and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties (including excise or similar taxes), or amounts paid
in settlement) for which such

 

12



--------------------------------------------------------------------------------

indemnification is not permitted (“Contribution Amounts”), in such proportion as
is appropriate to reflect the relative fault with respect to the subject matter
of the Proceeding giving rise to the Contribution Amounts of Indemnitee, on the
one hand, and of the Company and any and all other parties (including officers
and directors of the Company other than Indemnitee) who may be at fault with
respect to such matter (collectively, including the Company, the “Third
Parties”) on the other hand.

Section 6.2 Relative Fault. The relative fault of the Third Parties and
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
Contribution Amounts or (ii) to the extent such court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party that makes a determination under Article IV) after giving effect to,
among other things, the relative intent, knowledge, access to information, and
opportunity to prevent or correct the subject matter of the Proceedings and
other relevant equitable considerations of each party. The Company and
Indemnitee agree that it would not be just and equitable if contribution
pursuant to this Section 6.2 were determined by pro rata allocation or by any
other method of allocation that does take account of the equitable
considerations referred to in this Section 6.2.

ARTICLE VII

Miscellaneous

Section 7.1 Non-Exclusivity. The rights of Indemnitee to receive indemnification
and advancement of Expenses under this Agreement shall be in addition to, and
shall not be deemed exclusive of, any other rights Indemnitee shall have under
the TBCA or other applicable law, the articles of incorporation or bylaws of the
Company, any other agreement, vote of shareholders or a resolution of directors,
or otherwise. Accordingly, no amendment or alteration of the articles of
incorporation or bylaws of the Company or any provision thereof shall adversely
affect Indemnitee’s rights hereunder. To the extent that there is a change in
the TBCA or other applicable law (whether by statute or judicial decision) that
allows greater indemnification by agreement than would be afforded currently
under the Company’s articles of incorporation or bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by virtue of
this Agreement the greater benefit so afforded by such change. Any amendment,
alteration or repeal of the TBCA that adversely affects any right of Indemnitee
shall be prospective only and shall not limit or eliminate any such right with
respect to any Proceeding involving any occurrence or alleged occurrence of any
action or omission to act that took place before such amendment or repeal.

Section 7.2 Insurance and Subrogation.

(a) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company or for individuals serving at the request of the
Company as directors, officers, partners, members, venturers, proprietors,
trustees, employees, agents, fiduciaries or similar functionaries of another
foreign or domestic corporation, partnership, limited liability company, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise,
Indemnitee shall be covered by such policy or policies as a named or

 

13



--------------------------------------------------------------------------------

described insured in accordance with its or their terms to the maximum extent of
the coverage available for any such director, officer, employee, agent or
fiduciary under such policy or policies.

(b) In the event of any payment by the Company under this Agreement for which
reimbursement is available under any insurance policy or policies obtained by
the Company, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee under such insurance policy or
policies, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights, provided that all
Expenses relating to such action shall be borne by the Company.

(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under the Company’s articles of
incorporation or bylaws or any insurance policy, contract, agreement or
otherwise.

(d) The Company will advise the Board of any proposed material reduction in the
coverage for Indemnitee to be provided by the Company’s directors’ and officers’
liability insurance policy and will not effect such a reduction with respect to
Indemnitee without the prior approval of at least 80% of the Independent
Directors of the Company.

(e) If Indemnitee ceases to be a director of the Company for any reason, the
Company shall procure a run-off directors’ and officers’ liability insurance
policy with respect to claims arising from facts or events that occurred before
the time Indemnitee ceased to be a director of the Company and covering
Indemnitee, which policy, without any lapse in coverage, will provide coverage
for a period of six years after the time Indemnitee ceased to be a director of
the Company and will provide coverage (including amount and type of coverage and
size of deductibles) that are substantially comparable to the Company’s
directors’ and officers’ liability insurance policy that was most protective of
Indemnitee in the 12 months preceding the time Indemnitee ceased to be a
director of the Company; provided, however, that:

(i) this obligation shall be suspended during the period immediately following
the time Indemnitee ceases to be a director of the Company if and only so long
as the Company has a directors’ and officers’ liability insurance policy in
effect covering Indemnitee for such claims that, if it were a run-off policy,
would meet or exceed the foregoing standards, but in any event this suspension
period shall end when a Change in Control occurs; and

(ii) no later than the end of the suspension period provided in the preceding
clause (i) (whether because of failure to have a policy meeting the foregoing
standards or because a Change in Control occurs), the Company shall procure a
run-off directors’ and officers’ liability insurance policy meeting the
foregoing standards and lasting for the remainder of the six-year period.

 

14



--------------------------------------------------------------------------------

(f) Notwithstanding the preceding clause (e) including the suspension provisions
therein, if Indemnitee ceases to be a director of the Company in connection with
a Change in Control or at or during the one-year period following the occurrence
of a Change in Control, the Company shall procure a run-off directors’ and
officers’ liability insurance policy covering Indemnitee and meeting the
foregoing standards in clause (e) and lasting for a six-year period upon the
Indemnitee’s ceasing to be a director of the Company in such circumstances.

Section 7.3 Self Insurance of the Company; Other Arrangements. The parties
hereto recognize that the Company may, but except as provided in Section 7.2(d),
Section 7.2(e), and Section 7.2(f) is not required to, procure or maintain
insurance or other similar arrangements, at its expense, to protect itself and
any person, including Indemnitee, who is or was a director, officer, employee,
agent or fiduciary of the Company or who is or was serving at the request of the
Company as a director, officer, partner, member, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise against any
expense, liability or loss asserted against or incurred by such person, in such
a capacity or arising out of the person’s status as such a person, whether or
not the Company would have the power to indemnify such person against such
expense or liability or loss.

Except as provided in Section 7.2(d), Section 7.2(e) and Section 7.2(f), in
considering the cost and availability of such insurance, the Company (through
the exercise of the business judgment of its directors and officers) may, from
time to time, purchase insurance that provides for certain (i) deductibles,
(ii) limits on payments required to be made by the insurer, or (iii) coverage
that may not be as comprehensive as that previously included in insurance
purchased by the Company or its predecessors. The purchase of insurance with
deductibles, limits on payments and coverage exclusions, even if in the best
interest of the Company, may not be in the best interest of Indemnitee. As to
the Company, purchasing insurance with deductibles, limits on payments and
coverage exclusions is similar to the Company’s practice of self-insurance in
other areas. In order to protect Indemnitee who would otherwise be more fully or
entirely covered under such policies, the Company shall, to the maximum extent
permitted by applicable law, indemnify and hold Indemnitee harmless to the
extent (i) of such deductibles, (ii) of amounts exceeding payments required to
be made by an insurer, or (iii) of amounts that prior policies of directors’ and
officers’ liability insurance held by the Company or its predecessors have
provided for payment to Indemnitee, if by reason of anything done or not done by
Indemnitee in, or by reason of any event or occurrence related to (or arising in
part out of), Indemnitee’s Corporate Status Indemnitee is made a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any Proceeding. The obligation of the Company
in the preceding sentence shall be without regard to whether the Company would
otherwise be required to indemnify such officer or director under the other
provisions of this Agreement, or under any law, agreement, vote of shareholders
or directors or other arrangement. Without limiting the generality of any
provision of this Agreement, the procedures in Article IV hereof shall, to the
extent applicable, be used for determining entitlement to indemnification under
this Section 7.3.

 

15



--------------------------------------------------------------------------------

Section 7.4 Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for amounts paid in settlement of a
Proceeding or Claim without the Company’s prior written consent. The Company
shall not settle any Proceeding or Claim in any manner that would impose any
fine, Expense, limitation or other obligation on Indemnitee, or disparage
Indemnitee or contain an admission of wrongdoing by Indemnitee, without
Indemnitee’s prior written consent. Neither the Company nor Indemnitee shall
unreasonably withhold their consent to any proposed settlement (it being agreed
that Indemnitee’s refusal to consent to a proposed settlement that would in any
manner impose any fine, Expense, limitation or other obligation on Indemnitee,
or disparage Indemnitee or contain an admission of wrongdoing by Indemnitee,
would not be unreasonable).

Section 7.5 Duration of Agreement. This Agreement shall continue for so long as
Indemnitee serves as a director of the Company or, at the request of the
Company, as a director, officer, partner, member, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise, and thereafter
shall survive until and terminate upon the later to occur of: (a) the expiration
of 20 years after the latest date that Indemnitee shall have ceased to serve in
any such capacity; (b) the final termination of all pending Proceedings in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Article IV relating thereto; or (c) the expiration of all statutes of limitation
applicable to possible Claims or Proceedings arising out of Indemnitee’s
Corporate Status.

Section 7.6 Notice by Each Party. Indemnitee shall promptly notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document or communication relating to any
Proceeding or Claim for which Indemnitee may be entitled to indemnification or
advancement of Expenses hereunder; provided, however, that any failure of
Indemnitee to so notify the Company shall not adversely affect Indemnitee’s
rights under this Agreement except to the extent the Company shall have been
materially prejudiced as a direct result of such failure. The Company shall
promptly notify Indemnitee in writing as to the pendency of any Proceeding or
Claim that may involve a claim against Indemnitee for which Indemnitee may be
entitled to indemnification or advancement of Expenses hereunder.

Section 7.7 Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the parties hereto.

Section 7.8 Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

16



--------------------------------------------------------------------------------

Section 7.9 Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby, including any prior indemnification agreements, are
expressly superseded by this Agreement.

Section 7.10 Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any Person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other Persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such modification is not
possible, by substituting therefor another provision that is valid, legal and
unenforceable and that achieves the same objective. Any such finding of
invalidity or unenforceability shall not prevent the enforcement of such
provision in any other jurisdiction to the maximum extent permitted by
applicable law.

Section 7.11 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission if during normal business hours of the
recipient, otherwise on the next business day, (b) confirmed delivery of a
standard overnight courier or when delivered by hand or (c) the expiration of
five business days after the date mailed by U.S. certified or registered mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other addresses for a party as shall be specified by like
notice):

If to the Company, to it at:

Southwest Airlines Co.

Attn: Corporate Secretary

By U.S. Mail:

P.O. Box 36611

Dallas, Texas 75235-1611

By Courier or Hand Delivery:

2702 Love Field Drive

Dallas, Texas 75235

By Facsimile:

(214) 792-5348

If to Indemnitee, to Indemnitee at:

[Indemnitee address]

 

17



--------------------------------------------------------------------------------

or to such other address or to such other individuals as any party shall have
last designated by notice to the other parties. All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with and as provided in the provisions
of this Section 7.11.

Section 7.12 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Texas without regard to the principles
of conflict of laws.

Section 7.13 Certain Construction Rules.

(a) The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (1) all references to days shall be deemed references
to calendar days and (2) any reference to a “Section” or “Article” shall be
deemed to refer to a section or article of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless otherwise specifically provided for herein, the term “or”
shall not be deemed to be exclusive. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to any employee benefit plan; references
to “serving at the request of the Company” shall include any service as a
director, officer, employee or agent of the Company that imposes duties on, or
involves services by, such director, nominee, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner the person reasonably believed to
be in the interests of the participants and beneficiaries of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best interest
of the Company” for purposes of this Agreement and the TBCA.

(c) This Agreement is the result of negotiations among and has been reviewed by
each of the parties hereto and their respective counsel, if any; accordingly,
this Agreement shall be deemed to be the product of all the parties hereto, and
no ambiguity shall be construed in favor of or against any one of the parties
hereto.

Section 7.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

 

18



--------------------------------------------------------------------------------

Section 7.15 Certain Persons Not Entitled to Indemnification. The Company shall
not be obligated pursuant to the terms of this Agreement:

(a) To indemnify Indemnitee if (and to the extent that) a court or arbitration
body having jurisdiction in the matter shall ultimately determine (in a final
adjudication by a court from which there is no further right of appeal or in a
final adjudication of an arbitration) that such indemnification is not lawful;
or

(b) To indemnify Indemnitee for the payment to the Company of profits pursuant
to Section 16(b) of the Exchange Act, or Expenses incurred by Indemnitee for
Proceedings in connection with such payment under Section 16(b) of the Exchange
Act.

Section 7.16 INDEMNIFICATION FOR NEGLIGENCE, GROSS NEGLIGENCE, ETC. WITHOUT
LIMITING THE GENERALITY OF ANY OTHER PROVISION HEREUNDER, IT IS THE EXPRESS
INTENT OF THIS AGREEMENT THAT INDEMNITEE BE INDEMNIFIED AND EXPENSES BE ADVANCED
REGARDLESS OF INDEMNITEE’S ACTS OF NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL OR
WILLFUL MISCONDUCT OR THEORIES OF STRICT LIABILITY TO THE EXTENT THAT
INDEMNIFICATION AND ADVANCEMENT OF EXPENSES IS ALLOWED PURSUANT TO THE TERMS OF
THIS AGREEMENT AND UNDER APPLICABLE LAW.

Section 7.17 Mutual Acknowledgments. Both the Company and Indemnitee acknowledge
that in certain instances, applicable law (including applicable federal law that
may preempt or override applicable state law) or public policy may prohibit the
Company from indemnifying the directors of the Company under this Agreement or
otherwise. For example, the Company and Indemnitee acknowledge that the U.S.
Securities and Exchange Commission has taken the position that indemnification
of directors, officers and controlling Persons of the Company for liabilities
arising under federal securities laws is against public policy and, therefore,
unenforceable. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee. In addition, the Company and Indemnitee
acknowledge that federal law prohibits indemnifications for certain violations
of the Employee Retirement Income Security Act of 1974, as amended.

Section 7.18 Enforcement. The Company agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of Indemnitee’s rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Company of its obligations under
this Agreement. The Company agrees not to seek, and agrees to waive any
requirement for the securing or posting of, a bond in connection with
Indemnitee’s seeking or obtaining such relief.

 

19



--------------------------------------------------------------------------------

Section 7.19 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators, legal representatives.

Section 7.20 Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee or Indemnitee’s spouse, heirs,
executors, or personal or legal representatives after the expiration of two
years from the date of accrual of that cause of action, and any claim or cause
of action of the Company or its affiliate shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within that
two-year period; provided, however, that for any claim based on Indemnitee’s
breach of fiduciary duties to the Company or its shareholders, the period set
forth in the preceding sentence shall be three years instead of two years; and
provided, further, that, if any shorter period of limitations is otherwise
applicable to any such cause of action, the shorter period shall govern.

[SIGNATURE PAGE TO FOLLOW]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

SOUTHWEST AIRLINES CO. By:  

 

Name:   Title:   INDEMNITEE:

 

[Name]

 

21